MIDDLETON, PJ.
This court can not disregard the statutory requirements in respect to the filing of a bill of exceptions for any of the reasons stated in the affidavit. During all the time which elapsed from the overruling of the 'motion for a new trial and the entering of the final judgment by the trial court and until the bill of exceptions was filed the plaintiff in error knew *703that said bill of exceptions was not prepared filed. He was not deceived in any manner, and during all this time he was aware of the deficiency in his proceeding in error. We can not disregard the mandatory provisions of the statute in respect to the filing of a bill of exceptions and substitute therefor a rule which would practically leave such filing to the convenience of stenographers and litigants.
While the motion to dismiss the proceeding must be overruled as that is not the proper procedure, the bill of exceptions will be ordered stricken from the files. As there are no errors complained of which can be considered in the absence of a bill of exceptions the judgment of the lower court is affirmed.
(Mauck and Thomas, J. J., concur.)